UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* Sapiens International Corporation N.V. (Name of Issuer) Common Shares, Par Value €0.01 Per Share (Title of Class of Securities) N7716A102 (CUSIP Number) July 21, 2011 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) x Rule 13d-1(c) o Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. CUSIP No. N7716A102 Page 2 of 15Pages 1 NAME OF REPORTING PERSONS. KCPS Technology Investments (2006) Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) x (b) o 3 SEC Use Only 4 CITIZENSHIP OR PLACE OF ORGANIZATION Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER N/A 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER N/A 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.50%* 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) CO *The calculations are based on a total of 39,572,194 Common Shares outstanding consisting of (i) 22,072,194 Common Shares outstanding and (ii) 17,500,000 Common Shares issuable upon the consummation of the transactions contemplated by the Share Purchase Agreement, dated as of July 21, 2011, by and among Sapiens International Corporation N.V., Sapiens Technologies (1982) Ltd., IDIT I.D.I. Technologies Ltd. ("IDIT"), the shareholders of IDIT, Amit Ben-Yehuda, as the IDIT Shareholder Representative, FIS Software Ltd. ("FIS"), the shareholders of FIS and Dan Goldstein, as the FIS Shareholder Representative (collectively referred to herein as the "Transactions"). CUSIP No. N7716A102 Page3 of 15Pages 1 NAME OF REPORTING PERSONS. KCS Private Equity Partners I L.P 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) x (b) o 3 SEC Use Only 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER N/A 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER N/A 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.50%* 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN *The calculations are based on a total of 39,572,194 Common Shares outstanding consisting of (i) 22,072,194 Common Shares outstanding and (ii) 17,500,000 Common Shares issuable upon the consummation of the Transactions. CUSIP No. N7716A102 Page4 of 15Pages 1 NAME OF REPORTING PERSONS. KCPS Private Equity Partners I (Cayman), L.P 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) x (b) o 3 SEC Use Only 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER N/A 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER N/A 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.50%* 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN *The calculations are based on a total of 39,572,194 Common Shares outstanding consisting of (i) 22,072,194 Common Shares outstanding and (ii) 17,500,000 Common Shares issuable upon the consummation of the Transactions. CUSIP No. N7716A102 Page5 of 15Pages 1 NAME OF REPORTING PERSONS. KCS Private Equity Partners 1 L.P 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) x (b) o 3 SEC Use Only 4 CITIZENSHIP OR PLACE OF ORGANIZATION Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER N/A 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER N/A 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.50%* 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN *The calculations are based on a total of 39,572,194 Common Shares outstanding consisting of (i) 22,072,194 Common Shares outstanding and (ii) 17,500,000 Common Shares issuable upon the consummation of the Transactions. CUSIP No. N7716A102 Page6 of 15Pages 1 NAME OF REPORTING PERSONS. KCS Private Equity Partners MP L.P 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) x (b) o 3 SEC Use Only 4 CITIZENSHIP OR PLACE OF ORGANIZATION Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER N/A 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER N/A 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.50%* 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN *The calculations are based on a total of 39,572,194 Common Shares outstanding consisting of (i) 22,072,194 Common Shares outstanding and (ii) 17,500,000 Common Shares issuable upon the consummation of the Transactions. CUSIP No. N7716A102 Page7 of 15Pages 1 NAME OF REPORTING PERSONS. KCS Partners, LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) x (b) o 3 SEC Use Only 4 CITIZENSHIP OR PLACE OF ORGANIZATION Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER N/A 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER N/A 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.50%* 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN *The calculations are based on a total of 39,572,194 Common Shares outstanding consisting of (i) 22,072,194 Common Shares outstanding and (ii) 17,500,000 Common Shares issuable upon the consummation of the Transactions. CUSIP No. N7716A102 Page8 of 15Pages 1 NAME OF REPORTING PERSONS. KCPS PE Investment Management (2006) Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) x (b) o 3 SEC Use Only 4 CITIZENSHIP OR PLACE OF ORGANIZATION Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER N/A 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER N/A 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.50%* 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) CO *The calculations are based on a total of 39,572,194 Common Shares outstanding consisting of (i) 22,072,194 Common Shares outstanding and (ii) 17,500,000 Common Shares issuable upon the consummation of the Transactions. Item 1(a) Name of Issuer Sapiens International Corporation N.V. (the "Issuer"). Item 1(b) Address of Issuer's Principal Executive Offices Landhuis Joonchi, Kaya Richard J. Beaujon z/n, Curaçao. Item 2(a)-(b) Name of Person Filing; Address of Principal Business Office or, if none, Residence (a) KCPS Technology Investments (2006) Ltd. (b) KCS Private Equity Partners I L.P (c) KCPS Private Equity Partners I (Cayman), L.P (d) KCS Private Equity Partners 1 L.P (e) KCS Private Equity Partners MP L.P (f) KCS Partners, LP (g) KCPS PE Investment Management (2006) Ltd. The principal business office of each of the filing persons is One Azrieli Center, Round Tower, 30th Floor, 132 Menachem Begin St., Tel Aviv 67021, Israel. Item 2(c) Citizenship Incorporated by reference to Item 4 of the cover page pertaining to each reporting person. Item 2(d) Title of Class of Securities Common Shares, par value €0.01 per share, of the Issuer ("Common Shares"). Item 2(e) CUSIP Number N7716A102 Item 3 If this Statement is Filed Pursuant to Rule 13d-1(b), or 13d-2(b) or (c), Check Whether the Person Filing is a: Not applicable. Item 4 Ownership KCPS Technology Investments (2006) Ltd. (a) Amount beneficially owned: 3,759,806 Common Shares.Subject to the consummation of the transactions contemplated by the Share Purchase Agreement, dated as of July 21, 2011, by and among Sapiens International Corporation N.V., Sapiens Technologies (1982) Ltd., IDIT I.D.I. Technologies Ltd. ("IDIT"), the shareholders of IDIT, Amit Ben-Yehuda, as the IDIT Shareholder Representative, FIS Software Ltd. ("FIS"), the shareholders of FIS and Dan Goldstein, as the FIS Shareholder Representative (collectively referred to herein as the "Transactions"), KCPS Technology Investments (2006) Ltd. will be the record owner of 3,759,806 Common Shares. Page 9 of 15 Pages (b) Percentage of class: 9.50% (the calculations are based on a total of 39,572,194 Common Shares outstanding consisting of (i) 22,072,194 Common Shares outstanding and (ii) 17,500,000 Common Shares issuable upon the consummation of the Transactions.) (c) Number of shares as to which the person has: Sole power to vote or direct the vote:N/A Shared power to vote or direct the vote: 3,759,806 Sole power to dispose or direct the disposition of:N/A Shared power to dispose or direct the disposition of:3,759,806 KCS Private Equity Partners I L.P (a) Amount beneficially owned: 3,759,806 Common Shares.KCS Private Equity Partners I L.P is a significant shareholder of KCPS Technology Investments (2006) Ltd.By reason of KCS Private Equity Partners I L.P's influence over KCPS Technology Investments (2006) Ltd., KCS Private Equity Partners I L.P may be deemed to beneficially own, and share the power to vote and dispose of, the Common Shares to be beneficially owned by KCPS Technology Investments (2006) Ltd. upon consummation of the Transactions. (b) Percentage of class: 9.50% (the calculations are based on a total of 39,572,194 Common Shares outstanding consisting of (i) 22,072,194 Common Shares outstanding and (ii) 17,500,000 Common Shares issuable upon the consummation of the Transactions.) (c) Number of shares as to which the person has: Sole power to vote or direct the vote:N/A Shared power to vote or direct the vote: 3,759,806 Sole power to dispose or direct the disposition of:N/A Shared power to dispose or direct the disposition of:3,759,806 KCPS Private Equity Partners I (Cayman), L.P (a) Amount beneficially owned: 3,759,806 Common Shares.KCPS Private Equity Partners I (Cayman), L.P is a significant shareholder of KCPS Technology Investments (2006) Ltd.By reason of KCPS Private Equity Partners I (Cayman), L.P's influence over KCPS Technology Investments (2006) Ltd., KCPS Private Equity Partners I (Cayman), L.P may be deemed to beneficially own, and share the power to vote and dispose of, the Common Shares to be beneficially owned by KCPS Technology Investments (2006) Ltd. upon consummation of the Transactions. (b) Percentage of class: 9.50% (the calculations are based on a total of 39,572,194 Common Shares outstanding consisting of (i) 22,072,194 Common Shares outstanding and (ii) 17,500,000 Common Shares issuable upon the consummation of the Transactions.) (c) Number of shares as to which the person has: Sole power to vote or direct the vote:N/A Shared power to vote or direct the vote: 3,759,806 Sole power to dispose or direct the disposition of:N/A Shared power to dispose or direct the disposition of:3,759,806 Page 10 of 15 Pages KCS Private Equity Partners 1 L.P (a) Amount beneficially owned: 3,759,806 Common Shares.KCS Private Equity Partners 1 L.P is a significant shareholder of KCPS Technology Investments (2006) Ltd.By reason of KCS Private Equity Partners 1 L.P's influence over KCPS Technology Investments (2006) Ltd., KCS Private Equity Partners 1 L.P may be deemed to beneficially own, and share the power to vote and dispose of, the Common Shares to be beneficially owned by KCPS Technology Investments (2006) Ltd. upon consummation of the Transactions. (b) Percentage of class: 9.50% (the calculations are based on a total of 39,572,194 Common Shares outstanding consisting of (i) 22,072,194 Common Shares outstanding and (ii) 17,500,000 Common Shares issuable upon the consummation of the Transactions.) (c) Number of shares as to which the person has: Sole power to vote or direct the vote:N/A Shared power to vote or direct the vote: 3,759,806 Sole power to dispose or direct the disposition of:N/A Shared power to dispose or direct the disposition of:3,759,806 KCS Private Equity Partners MP L.P (a) Amount beneficially owned: 3,759,806 Common Shares.KCS Private Equity Partners MP L.P is a significant shareholder of KCPS Technology Investments (2006) Ltd.By reason of KCS Private Equity Partners MP L.P's influence over KCPS Technology Investments (2006) Ltd., KCS Private Equity Partners MP L.P may be deemed to beneficially own, and share the power to vote and dispose of, the Common Shares to be beneficially owned by KCPS Technology Investments (2006) Ltd. upon consummation of the Transactions. (b) Percentage of class: 9.50% (the calculations are based on a total of 39,572,194 Common Shares outstanding consisting of (i) 22,072,194 Common Shares outstanding and (ii) 17,500,000 Common Shares issuable upon the consummation of the Transactions.) (c) Number of shares as to which the person has: Sole power to vote or direct the vote:N/A Shared power to vote or direct the vote: 3,759,806 Sole power to dispose or direct the disposition of:N/A Shared power to dispose or direct the disposition of:3,759,806 KCS Partners, LP (a) Amount beneficially owned: 3,759,806 Common Shares.KCS Partners, LP is the general partner of all the shareholders of KCPS Technology Investments (2006) Ltd. – KCS Private Equity Partners I L.P, KCPS Private Equity Partners I (Cayman), L.P, KCS Private Equity Partners 1 L.P and KCS Private Equity Partners MP L.P.By reason of KCS Partner, LP's control over all the shareholders of KCPS Technology Investments (2006) Ltd., KCS Partners, LP may be deemed to beneficially own, and share the power to vote and dispose of, the Common Shares to be beneficially owned by KCPS Technology Investments (2006) Ltd. upon consummation of the Transactions. Page 11 of 15 Pages (b) Percentage of class: 9.50% (the calculations are based on a total of 39,572,194 Common Shares outstanding consisting of (i) 22,072,194 Common Shares outstanding and (ii) 17,500,000 Common Shares issuable upon the consummation of the Transactions.) (c) Number of shares as to which the person has: Sole power to vote or direct the vote:N/A Shared power to vote or direct the vote: 3,759,806 Sole power to dispose or direct the disposition of:N/A Shared power to dispose or direct the disposition of:3,759,806 KCPS PE Investment Management (2006) Ltd. (a) Amount beneficially owned: 3,759,806 Common Shares.KCPS PE Investment Management (2006) Ltd. is the general partner of KCS Partners, LP, which in turn is the general partner of all the shareholders of KCPS Technology Investments (2006) Ltd.By reason of KCPS PE Investment Management (2006) Ltd.'s control over KCS Partner LP, the general partner of all the shareholders of KCPS Technology Investments (2006) Ltd., KCPS PE Investment Management (2006) Ltd. may be deemed to beneficially own, and share the power to vote and dispose of, the Common Shares to be beneficially owned by KCPS Technology Investments (2006) Ltd. upon consummation of the Transactions. (b) Percentage of class: 9.50% (the calculations are based on a total of 39,572,194 Common Shares outstanding consisting of (i) 22,072,194 Common Shares outstanding and (ii) 17,500,000 Common Shares issuable upon the consummation of the Transactions.) (c) Number of shares as to which the person has: Sole power to vote or direct the vote:N/A Shared power to vote or direct the vote: 3,759,806 Sole power to dispose or direct the disposition of:N/A Shared power to dispose or direct the disposition of:3,759,806 Item 5 Ownership of Five Percent or Less of a Class Not applicable. Item 6 Ownership of More than Five Percent on Behalf of Another Person Not applicable. Item 7 Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company Not applicable. Item 8 Identification and Classification of Members of the Group Incorporated by reference to Items 2 and 4 of this Schedule 13G. Item 9 Notice of Dissolution of Group Not applicable. Page 12 of 15 Pages Item 10 Certification By signing below, I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect Page 13 of 15 Pages Signatures After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:July 25, 2011 KCPS Technology Investments (2006) Ltd. By: /s/Gilead Halevy Name: Gilead Halevy Title: General Partner By: /s/ Gilad Shavit Name: Gilad Shavit Title: General Partner KCS Private Equity Partners I L.P By KCS Partners, LP, its General Partner By KCPS PE Investment Management (2006) Ltd., its General Partner: By: /s/Gilead Halevy Name: Gilead Halevy Title:General Partner By: /s/ Gilad Shavit Name: Gilad Shavit Title: General Partner KCPS Private Equity Partners I (Cayman), L.P By KCS Partners, LP, its General Partner By KCPS PE Investment Management (2006) Ltd., its General Partner: By: /s/Gilead Halevy Name: Gilead Halevy Title:Title: General Partner By: /s/ Gilad Shavit Name: Gilad Shavit Title: General Partner Page 14 of 15 Pages KCS Private Equity Partners 1 L.P By KCS Partners, LP, its General Partner: By KCPS PE Investment Management (2006) Ltd., its General Partner: By: /s/Gilead Halevy Name: Gilead Halevy Title:General Partner By: /s/ Gilad Shavit Name: Gilad Shavit Title: General Partner KCS Private Equity Partners MP L.P By KCS Partners, LP, its General Partner: By KCPS PE Investment Management (2006) Ltd., its General Partner: By: /s/Gilead Halevy Name: Gilead Halevy Title:Title: General Partner By: /s/ Gilad Shavit Name: Gilad Shavit Title: General Partner KCS Partners, LP By KCPS PE Investment Management (2006) Ltd., its General Partner: By: /s/Gilead Halevy Name: Gilead Halevy Title:General Partner By: /s/ Gilad Shavit Name: Gilad Shavit Title: General Partner KCPS PE Investment Management (2006) Ltd. By: /s/Gilead Halevy Name: Gilad Shavit Title:General Partner By: /s/ Gilad Shavit Name: Gilad Shavit Title: General Partner Page 15 of 15 Pages
